J-S04030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM SMITH                              :
                                               :
                       Appellant               :   No. 1595 EDA 2020

               Appeal from the PCRA Order Entered July 17, 2020
              In the Court of Common Pleas of Philadelphia County
                  Criminal Division at CP-51-CR-0004759-2015


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY MURRAY, J.:                           FILED FEBRUARY 24, 2022

        William Smith (Appellant) appeals from the order dismissing his first

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§§ 9541-9546. Upon review, we quash.

        On September 20, 2017, a jury convicted Appellant of rape of a child

and related offenses. On March 29, 2018, the trial court sentenced Appellant

to an aggregate 21 to 45 years in prison. On April 9, 2018, Appellant filed a

post-sentence motion, and after being granted leave of court, a supplemental




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S04030-22


post-sentence motion on May 3, 2018. The trial court denied the motions on

September 7, 2018.1 Appellant did not file a direct appeal.

       On October 4, 2019, Appellant, through privately retained counsel, filed

a “Praecipe for Entry of Adverse Order.”         Appellant claimed, “the order

allegedly mailed by a judicial secretary on September 7, 2018, was never

‘entered’ within the meaning of the rules of criminal and appellate procedure.”

Praecipe for Entry of Adverse Order, 10/4/19, at 1, n.2. Appellant requested

the court “prepare sign and enter as an adverse order the denial by operation

of law of [Appellant’s] ... post-sentence motion.” Id. at 1.

       That same day, Appellant filed a notice of appeal from the March 29,

2018 judgment of sentence. The appeal was docketed in this Court at 3158

EDA 2019.

       On October 7, 2019, Appellant filed the PCRA petition underlying this

appeal. Appellant described the petition as “prophylactic,” and stated he was

filing it “solely as an argument in the alternative.” PCRA Petition, 10/7/19, at

1. Appellant requested the PCRA court “take no action on this petition as long

as his direct appeal is pending in any court[.]” Id.




____________________________________________


1 The judge who presided at trial retired prior to Appellant’s sentencing in
March 2018. On July 24, 2018, the newly assigned judge granted Appellant’s
motion for an extension of time to decide the timely post-sentence motions
due to the unavailability of the trial transcripts. See Order, 7/24/18; see
also Pa.R.Crim.P. 720(B)(3)(b).

                                           -2-
J-S04030-22


       On June 8, 2020, the court filed a notice of intent to dismiss the PCRA

petition pursuant to Pa.R.Crim.P. 907.           The court noted Appellant had “a

pending appeal (3158 EDA 2019) which necessarily includes the same issue

you seek to raise in your petition: adequacy of notice of denial of your post-

sentence motions, as relates to the timeliness of your appeal from the

judgment of sentence.” Pa.R.Crim.P. 907 Notice, 6/8/20. Appellant filed a

response on July 6, 2020, maintaining that the PCRA petition was filed “as a

precautionary measure before the statute of limitations ran.” Response to

Rule 907 Notice/Objection to Dismissal, 7/6/20, at 1. On July 13, 2020, the

PCRA court dismissed the petition, citing the Rule 907 notice. Order, 7/13/20,

n.1. This appeal followed.2

       On January 28, 2021, this Court issued a rule to show cause as to why

this appeal should not be dismissed given the pendency of Appellant’s direct

appeal. Order, 1/28/21. Appellant filed a response on February 8, 2021. On

February 12, 2021, we quashed Appellant’s direct appeal (3158 EDA 2019) as

untimely. Commonwealth v. Smith, 2021 WL 531055, at *7 (Pa. Super.

Feb. 12, 2021) (unpublished memorandum), appeal denied, 265 A.3d 194

(Pa. 2021). On February 19, 2021, we discharged the rule to show cause and

referred the issue to this panel.


____________________________________________


2 The court did not order a Rule 1925(b) statement. On September 8, 2020,
it issued a “Letter in lieu of Opinion,” citing the footnote in its order dismissing
the PCRA petition.


                                           -3-
J-S04030-22


      Appellant presents the following question:

      When direct appeal is pending, but it cannot yet be known how
      the appellate courts will ultimately rule on the timeliness of that
      appeal, and a timely protective PCRA petition is filed, is it error for
      the protective PCRA petition to be dismissed (even without
      prejudice) because the PCRA statute has been held not to be tolled
      by an untimely direct appeal?

Appellant’s Brief at 1-2.

      In reviewing an order denying PCRA relief, we determine whether the

order is supported by the evidence and free of legal error. Commonwealth

v. Kretchmar, 971 A.2d 1249, 1251 (Pa. Super. 2009). The PCRA court’s

findings will not be disturbed unless there is no support for the findings in the

certified record.   Commonwealth v. Treadwell, 911 A.2d 987, 989 (Pa.

Super. 2006).

      Appellant does not address the central issue in this case — whether

Pennsylvania law requires the dismissal without prejudice of a PCRA petition

filed during the pendency of a direct appeal. See Appellant’s Brief at 4-7.

Instead, Appellant argues that because Pennsylvania law “require[s] dismissal

of an untimely PCRA petition[] filed after an untimely direct appeal eventually

gets dismissed,” this Court should adopt the “stay and abey [sic] procedure”

used in federal courts for premature habeas corpus petitions.            Id. at 5.

Appellant claims “it would be too late now to file a PCRA petition seeking

reinstatement of [his] appellate rights; it is therefore imperative that this




                                       -4-
J-S04030-22


[C]ourt reverse the common pleas determination dismissing the PCRA

petition[.]”3 Id. at 6.

       The Commonwealth agrees with the PCRA court “that it lacked

jurisdiction over the petition while the appeal was pending.” Commonwealth

Brief at 7. However, it avers, “under the specific and unusual circumstances

of this case, it would not oppose a remand for further proceedings to

determine whether ineffective assistance of counsel deprived [Appellant] of

review.” Id.

       A PCRA petition “shall be filed within one year of the date the judgment

becomes final[.]” 42 Pa.C.S.A. § 9545(b)(1). Further, Section 9545 provides:

       For purposes of this subchapter, a judgment becomes final at
       the conclusion of direct review, including discretionary
       review in the Supreme Court of the United States and the
       Supreme Court of Pennsylvania, or at the expiration of time for
       seeking the review.

42 Pa.C.S.A. § 9545(b)(3) (emphasis added).

       In Commonwealth v. Smith, 244 A.3d 13 (Pa. Super. 2020), the

appellant filed a PCRA petition while his direct appeal was pending in the

Pennsylvania Supreme Court. Id. at 16. Despite the pending appeal, the




____________________________________________


3 Appellant ignores his role in rendering his direct appeal “too late.” His
judgment of sentence became final on October 8, 2018, when the 30-day
appeal period expired. 42 Pa.C.S.A. § 9545(b)(3). Appellant had one year
from that date to timely file a PCRA petition. Instead, Appellant filed an
untimely appeal and the underlying premature PCRA petition.


                                           -5-
J-S04030-22


PCRA court held the PCRA petition in abeyance and considered it filed on the

date the Supreme Court denied allocatur. Id. We concluded this was error:

     It is well-settled that “[a] PCRA petition may only be filed after an
     appellant has waived or exhausted his direct appeal rights.”
     Commonwealth v. Leslie, 757 A.2d 984, 985 (Pa. Super. 2000).
     Indeed, “[t]he PCRA provides petitioners with a means of
     collateral review, but has no applicability until the judgment of
     sentence becomes final.” Commonwealth v. Kubis, 808 A.2d
     196, 198 n.4 (Pa. Super. 2002). Furthermore, this Court has
     explained: “If a petition is filed while a direct appeal is
     pending, the PCRA court should dismiss it without
     prejudice towards the petitioner’s right to file a petition
     once his direct appeal rights have been exhausted.”
     Commonwealth v. Williams, 215 A.3d 1019, 1023 (Pa. Super.
     2019) (citation omitted); see also Commonwealth v. Seay, 814
     A.2d 1240, 1241 (Pa. Super. 2003) (concluding appellate court
     was required to quash appeal from denial of PCRA relief when
     petitioner’s direct appeal was still pending because properly filed
     notice of direct appeal was never received by Superior Court
     prothonotary).

     …. Once an appeal is filed, a trial court has no jurisdiction to
     proceed further in the matter, absent limited exceptions not
     applicable here. See Pa.R.A.P. 1701(a). Accordingly, the PCRA
     court should have promptly quashed Appellant’s petition because
     it was filed while his direct appeal was pending in the Supreme
     Court. The fact that the PCRA court declined to do so is of no
     consequence. “In the PCRA context, statutory jurisdiction cannot
     be conferred by silence, agreement or neglect.” Commonwealth
     v. Ballance, 203 A.3d 1027, 1033 (Pa. Super. 2019) (citation
     omitted), appeal denied, 216 A.3d 1044 (Pa. 2019).

Smith, 244 A.3d at 16-17 (emphasis added).

     The Smith decision is binding. See Commonwealth v. Alston, 212

A.3d 526, 529, n.4 (Pa. Super. 2019) (citation omitted) (“this Court is bound

by existing precedent and continues to follow controlling precedent unless it

is overturned by our Supreme Court.”).     Thus, we discern no error by the


                                     -6-
J-S04030-22


PCRA court in dismissing Appellant’s PCRA petition without prejudice. See

Smith, supra.

     We further disagree with the Commonwealth’s suggestion that, in the

spirit of Commonwealth v. Bradley, 261 A.3d 381 (Pa. 2021), we remand

for the “PCRA court to determine whether PCRA counsel was ineffective.”

Commonwealth Brief at 9.    In Bradley, our Supreme Court recognized “a

PCRA petitioner may, after a PCRA court denies relief, and after obtaining

new counsel or acting pro se, raise claims of PCRA counsel’s ineffectiveness

at the first opportunity to do so, even if on appeal.” Bradley, 261 A.3d at

401 (footnote omitted, emphasis added). However, Bradley did not address

Appellant’s situation, where Appellant was represented by the same attorney

in the PCRA and appellate proceedings. It is well-settled that an attorney

cannot raise a claim of his or her own ineffectiveness. Commonwealth v.

Lesko, 15 A.3d 345, 360 (Pa. 2011).

     Accordingly, we lack jurisdiction and are constrained to quash.

     Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/24/2022




                                   -7-